Opinion filed September 24, 2009 











 








 




Opinion filed September 24, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00273-CV
                                           __________
 
                                        IN RE DELORES SALCIDO 
 
 

 
                                                Original
Mandamus Proceeding
 
                                                                              

 
                                             M
E M O R A N D U M   O P I N I O N
Relator
has filed in this court a notice of nonsuit stating that her mandamus
proceeding is now moot.  Therefore, the petition for writ of mandamus is
dismissed as moot.
 
PER CURIAM
 
September 24,
2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.